DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-3, 5-7, 10-13, and 15-20 are pending.
Claims 1-3, 5-7, 10-13, and 15-20 are rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-13, and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 recites the limitation "the monitoring functionality" near the end of each claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266).

As to claims 1, 11 and 20, Gupta teaches a method, comprising: at a device connected to a network: determining a temperature of the device (using element 320); when the temperature is below a first threshold, enabling a first mode comprising select network operations (element 652); when the temperature is above a brick threshold (element 658), enabling a second mode comprising disabling the select network operations[0078]; and when the temperature is above the first threshold and below the brick threshold(fig. 6 mitigation state 654 or 656), enabling a third mode comprising modifying at least one of the select network operations (e.g. 0076), wherein the third mode comprises a first second and third submodes and wherein each of the submodes is associated with a different temperature range and each of the submodes comprises a 

Gupta teaches nearly all of the independent claim, however, Lassa teaches throttling the background data based on temperature as follows: 

As to claims 1, 11 and 20, Lassa teaches wherein modifying the at least one of the select network operations includes throttling background data [0051].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Lassa into Gupta.  The motivation to combine is that Lassa teaches thermal energy can be reduced by throttling background data [0051]. 



As to claims 1, 11, 20, Law teaches that the background data that is throttled is data that is being transferred by the wireless network [ 0036].  Furthermore, Law teaches that a known throttling method is underclocking which reduces the clock speed and therefore the frequencies at which processing (including monitoring) is done.  Such as in the third submode defined in the independent claims.  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing data to include the teaching of the Law into the combination of Gupta in view of Lassa.  The motivation to combine is that Law teaches throttling data can reduce power consumption[0036].

As to claim 23, Law teaches wherein the temperature range of one of the submodes at least partially overlaps the temperature range of another one of the submodes (fig. 10b).


2, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in 

Gupta, Law and Lassa teach all of the independent claim, however, fails to teach claims 2, 12 and 21 however, this is an obvious variation as taught by Wissmar as follows:As to claims 2, 12 and 21, Wissmar teaches further comprising: determining whether the device is configured with a monitoring functionality that monitors a statistic of a user associated with the device[0119].


Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Wissmar into the combination prior to the effective filing date of the application.  The motivation to combine is that Wissmar teaches monitoring a user can be used for medical and/or health purposes [0095]. 

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266) in view of a Wissmar (U.S. PG Pub. 2014/0078694) in view of a Design Choice. 




Gupta does not explicitly teaches that the thresholds are 34 and 41 degrees C. 

At the time the invention was effectively filed it would have been an obvious matter of design choice to a person of ordinary skill in the art to uses the specific numbers within the claims as to the various thresholds of Gupta because Applicant has not disclosed that the thresholds of 34 (36 in claim 13) and 41 degree C provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Gupta’s thresholds because Gupta system is also mitigating heat from a device using various thresholds.  Also, it is clear upon reviewing Applicant’s specification that these temperatures are selected as examples, rather than for a specific reason. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266), in view of a Wissmar (U.S. PG Pub. 2014/0078694) in view of a Stauffer (U.S. PG Pub. 2020/0008152



As to claim 5, Stauffer teaches wherein the first submode is associated with a temperature range of above the second threshold and below a third threshold and wherein the throttling operation comprises disabling carrier aggregation [0035].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Lassa into Gupta.  The motivation to combine is that Stauffer teaches thermal energy can be reduced by terminating carrier aggregation [0035]. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266). in view of a Wissmar (U.S. PG Pub. 2014/0078694) in view of a Stauffer (U.S. PG Pub. 2020/0008152) in view of Nayak (U.S. PG Pub. 2015/0288792) 


Gupta, Lassa, Stauffer, Law and Wissmar teaches most of the claimed invention, but fails to teach all the limitations of claim 6.  However, this is obvious variation was taught by Nayak as follows:

As to claim 6, Nayak teaches wherein the second submode is associated with a temperature range of above the third threshold and below a fourth threshold, 2Attorney Docket No. 30134/26701 (P38002US1) and wherein the throttling operation comprises extending an idle discontinuous reception (DRX) cycle[0021].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Nayak into the combination.  The motivation to combine is that Nayak teaches thermal energy can be reduced by increasing the DRX cycle [0035]. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266) in view of a Wissmar (U.S. PG Pub. 2014/0078694) in view of a Stauffer (U.S. PG Pub. 2020/0008152) in view of Nayak (U.S. PG Pub. 2015/0288792)  in view of a design choice.
As to claim 7, these is similar claims 3 and 13 and are also a design choice for similar reasons and has similar motivation. 

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266) in view of Wissmar (U.S. PG Pub. 2014/0078694) in further view of Kumar (U.S. PG Pub. 2017/0070894)

The combination teaches most of the claimed invention, but fails to teach claim 15, however, this is an obvious variation as taught by Kumar as follows:

As to claim 15, Kumar teaches wherein the a second submode is associated with a temperature range of above the second threshold and below a third threshold, and wherein the throttling operation comprises one of disabling carrier aggregation or scanning less frequently to return to full service from an out of service state or a limited service state [0003].

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Gupta and Wissmar with Kumar since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the thermal mitigation technique of Kumar into the various techniques of Gupta.

. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266),  in view of Wissmar (U.S. PG Pub. 2014/0078694) in further view of Kumar (U.S. PG Pub. 2017/0070894) in view of a design choice.
As to claim 17, these is similar claims 3 and 13 and are also a design choice for similar reasons and motivation. 
Claims 9-10, 18-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG Pub. 2013/0332720) in view of Lassa (U.S. PG Pub. 2012/0331207) in view of Law (U.S. PG Pub. 2016/0066266) in view of Shao  (U.S. PG Pub. 20160162297).

Gupta teaches all of the independent claim, however, fails to teach claims 9-10 and 18-19 however, this is an obvious variation as taught by Shao as follows:

Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Shao prior to the effective filing date.  The motivation to combine is that Shao teaches using various profiles to ensure proper heat dissipation even when ambient temperature vary [0044]. 

Response to Arguments
Applicant's arguments filed 12-16-21 have been fully considered but they are not persuasive. Examiner has included new citations and rationale above that can be seen to be similar to answers to the arguments. 
Applicant has moved up only a portion of the allowable subject matter.  As pointed out in the previous action all intervening claimed subject matter need to be incorporated, which was not.  Furthermore, there are now 112 issues.  

The remaining argument is that Lassa that throttling background data from the wireless network is different than background commands.  Applicant's arguments fail to . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119